Title: From George Washington to Alexander Hamilton, 6 September 1796
From: Washington, George
To: Hamilton, Alexander


        
          Dear Sir,
          Philadelphia 6th Septr 1796.
        
        I received yesterday, your letter of the 4th instant. If the promised paper has not been sent before this reaches you, Mr Kitt the

bearer of it, who goes to New York partly on mine, and partly on his own business, will bring it safely. I only await here, now, and shall in a few days do it impatiently, for the arrival of General Pinckney.
        If you think the idea of a University had better be reserved for the Speech at the opening of the Session, I am content to defer the communication of it until that period. But even in that case, I would pray you (as soon as convenient) to make a draught for the occasion; predicated on the ideas with which you have been furnished—looking at the sametime into what was said on this head in my second Speech to the first Congress—merely with a view to see what was said on the subject at that time—and this you will perceive was not so much to the point as I want to express now—though it may, if proper, be glanced at, to shew that the subject had caught my attention early.
        But to be candid, I much question whether a recommendation of this measure to the Legislature will have a better effect now than formerly. It may shew indeed my sense of its importance, and that is a sufficient inducement with me to bring the matter before the public in some shape or another, at the closing Scenes of my political exit. My object for proposing to insirt it where I did (if not improper) was to set the People to ruminating on the importance of the measure as the most likely means of bringing it to pass. With much truth I am Your Affectionate
        
          Go: Washington
        
      